Citation Nr: 1812554	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-20 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right ankle degenerative arthritis from September 10, 2010 to May 10, 2012 and from July 1, 2012 to the present, excluding a period during which a temporary total rating was assigned for surgical treatment necessitating convalescence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1991 to March 1997.  He was awarded the National Defense Service Medal, the Sea Service Deployment Ribbon, and the Southwest Asia Service Medal with two bronze stars.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The appeal was certified to the Board by the RO in Seattle, Washington.  In April 2015, a Board hearing was held before the undersigned.  A hearing transcript is of record.  This issue was remanded for further development in June 2015 and May 2017.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, he has had marked limited motion of the right ankle throughout the entire period on appeal; at no time has he had ankylosis of the right ankle.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no higher, for right ankle degenerative arthritis, status post arthroscopy, from September 10, 2010 to May 10, 2012 and from July 1, 2012 to the present have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Adequate notice letters were sent to the Veteran in September 2010 and March 2011.  There has been substantial compliance with the directives within the Board's June 2015 and May 2017 remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The May 2017 remand specifically requested that an examination be held which addressed range of motion with both passive and active motion and weight bearing and the range of the opposite joint.  This was adequately addressed in the May 2017 VA examination, which the Board finds to be adequate to evaluate the Veteran's disability at this time.  See 38 C.F.R. § 4.59 (2017), Correia v. McDonald, 28 Vet. App. 158 (2016).  

Relevant Laws and Regulations

The Veteran's right ankle disability is rated under Diagnostic Code 5271, which evaluates limited motion in the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Limited motion of the ankle is assigned a 10 percent rating when the limitation is moderate and a 20 percent rating when it is marked.  Ankle ankylosis in plantar flexion of less than 30 degrees is assigned a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Ratings of 30 and 40 percent are available when there is ankylosis of the ankle in plantar flexion greater than 30 degrees, in dorsiflexion between 0 and 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  Id.  Separate rating criteria are available for astragalectomy, os calcis, malunion or the astragalus, and ankylosis of the subastragalar or tarsal joint, but as the Veteran has not at any time been shown to have these disorders, nor would they allow for a rating higher than 20 percent, these rating criteria will not be considered at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5272-5274.

Words such as "slight," "moderate," "marked," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran has been found to have degenerative joint space narrowing in his right ankle, and Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  In this case, however, the Veteran has already been assigned at least 10 percent rating for his right ankle disability, and this rating criteria is not applicable.

Right Ankle Degenerative Arthritis

The Veteran contends that his right ankle degenerative arthritis warrants an initial rating higher than 10 percent.  In January 2012, the RO granted service connection for right ankle degenerative arthritis and assigned a 10 percent rating from September 10, 2010.  The Veteran disagreed with the decision and perfected this appeal.  In June 2012, the RO assigned a temporary 100 percent rating based on the need for convalescence following right ankle surgery from May 10, 2012 to June 30, 2012.  See 38 C.F.R. § 4.30.  As this period represents the maximum rating for the right ankle disorder, the period from May 10, 2012 to June 30, 2012 will not be further discussed.

At the April 2015 Board hearing, the Veteran reported that he did see his doctor for treatment of his ankle pain, which he mainly treated with Tylenol and an anti-inflammatory drug.  He stated that he was a manager at Boeing and was required to walk around the shop and on structures, including extensive walking from the parking lot and up stairs.  He stated that his ankle pain began as soon as he woke up in the morning, and that he used an ankle brace to help him get through the day, but that as the day goes on his ankle begins to swell and tingle, so that by the time he gets home, he has to put his foot up.  He stated that he avoids physical activities because of his ankle pain and that he had an altered gait to prevent his ankle from rolling and causing a fall.  He discussed how he had instability in his ankle and once rolled his ankle walking on gravel.  He stated that he does not miss work due to his ankle because he feels he should just "suck it up" and work through the pain.

The Veteran's private treatment records show that in March 2012 he reported pain in his right ankle, with swelling, numbness, weakness, and difficulty with standing, walking, lifting, and exercising.  He reported that he had instability, and that his pain was constant and moderate to severe.  Physical examination found antalgic gait with limp, painful crepitus with motion, nonpitting edema, weakness, joint effusion, mild instability, and deformity.  There was decreased dorsiflexion by about 3 degrees, and a positive anterior drawer was noted.  An April 2012 MRI found right ankle degenerative disease, instability, mild effusion, and cortical cysts in the medial aspect of the medial malleoli.

On May 2, 2012, the Veteran reported continued pain, and a feeling like clicking, popping, and locking in the right ankle joint.  Physical examination found painful crepitus, full muscle strength, mild ankle effusion, intact neurovascular status, and full range of motion.  On May 10, 2012, the Veteran underwent a right ankle arthroscopy with extensive debridement and small osteochondral lesion repair, for which he was assigned the temporary total evaluation for this surgery and subsequent convalescence from May 10, 2012 to June 30, 2012.

In August 2013, the Veteran reported chronic right ankle pain.  In July 2014, he stated that he had aching pain and symptoms which improved with rest, ice, and medication.  Physical examination found hindfoot varus, and the Veteran could not comfortably toe raise.  There was considerable crepitus on passive range of motion.  There was no ligamentous laxity, and inversion and flexion caused ankle pain.  There was full active and passive range of motion, all with pain.

The Veteran attended a VA examination in April 2011.  He reported having symptoms of weakness, swelling, giving way, lack of endurance, fatigability, tenderness, and pain.  He reported having flare ups as often as 2 times a day which lasted for 2 hours, and which were precipitated by physical activity and alleviated by rest and pain medication.  He stated that during flare ups, his functional impairment was inability to walk with normal motion.  The Veteran reported he had difficulty with standing or walking for prolonged periods of time.  He reported that it caused difficulty at work by affecting the amount of walking and climbing he could do, including going up stairs and ramps.  Physical examination found tenderness, but no signs of subluxation, deformity, edema, instability, effusion, weakness, redness, deformity, guarding, or malalignment.  Range of motion testing found right ankle dorsiflexion to 5 degrees and plantar flexion to 45 degrees, with no change after repetitive motion.  The examiner found that right ankle joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays of the right ankle showed mild degenerative joint space narrowing.

The Veteran next attended a VA examination in January 2015.  The Veteran reported that his ankle would give way while walking on even surfaces and that he had flare ups which caused pain and instability.  The examiner was unable to assign expected range of motion without observing the Veteran during a flare up.  Range of motion testing found plantar flexion to 45 degrees and dorsiflexion to 20 degrees, both with no objective evidence of painful motion.  There was no further loss of motion after repetitive use testing.  The examiner found that there was functional impairment due to swelling and interference with sitting, standing, and weight-bearing.  There was localized tenderness or pain on palpation and laxity in the right ankle compared to the left ankle.  Muscle strength was normal, and there was no ankylosis.  The Veteran's residuals from surgery were noted to be pain and instability, and there were no scars found on examination.  The examiner found that the functional impact would be decreased capacity for prolonged standing, walking, climbing, or negotiating uneven terrain.  

At a September 2015 VA examination, the Veteran reported having pain, instability, swelling, numbness, and walking with his foot turned outwards.  He reported having severe daily flare ups, which were worse in the afternoon with walking.  He stated that they lasted overnight, until the swelling went down, and that he had stiffness in the morning.  He reported having difficulty with climbing stairs and ladders and that avoiding walking has affected his job.  Range of motion testing found right ankle dorsiflexion of 0 to 10 degrees and plantar flexion of 0 to 40 degrees.  There was pain noted on examination, pain with weightbearing, and tenderness to palpation.  There was no crepitus.  After repetitive motion, there was no additional loss of function.  The examiner indicated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with use over time or during flare ups, and that he was unable to say how use would be restricted without resort to speculation.  There was full muscle strength, mild swelling in the right ankle, and no atrophy or ankylosis.  No ankle instability or dislocation was found.    The Veteran was observed to turn his right foot outward while walking, and had no definite limp, but did favor the right ankle.  There were three arthroscopic scars which were not painful or unstable and did not have an area of at least 6 square inches.

The Veteran most recently attended a VA examination in May 2017.  The Veteran reported having pain all day and night.  His foot was rotated, turned outward due to chronic statue and instability.  The Veteran reported flare ups that required him to stop activity and apply ice.  He stated that the pain interfered with his daily activities, sports, walking, and ability to exercise.  Range of motion found dorsiflexion from 0 to 15 degrees and plantar flexion from 0 to 10 degrees.  The decreased range of motion limited bending of the ankle.  There was pain noted on examination with rest, mild tenderness in the lateral ankle, and pain with and without weight bearing.  The Veteran was able to perform repetitive use testing with no change in range of motion, and the examiner noted that passive range of motion was the same as active range of motion.  The left ankle range of motion was normal.  The examination results were found to be medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare ups.  The examiner noted that pain, weakness, fatigability, and incoordination did limit function ability with repeated use over time, and that pain would cause functional loss, but he was unable to describe in terms of range of motion without examination after repeated use after time or during a flare up.  The examiner noted that the Veteran's factors of disability included less movement than normal, deformity, disturbance of locomotion, and interference with standing.  Muscle strength was normal, and there was no muscle atrophy or ankylosis.  The examiner did mark that ankle instability or dislocation was suspected, and noted that the Veteran had a limp.  The Veteran had surgical scars of less than 1 centimeter which were not painful or unstable.  The examiner noted that the Veteran's right ankle condition was a chronic condition with continuing deterioration and showed a worsening of the condition.

After reviewing all of the evidence of record, the Board affords the Veteran the benefit of the doubt and finds that a 20 percent rating can be assigned for the entire period on appeal.  While the Veteran did not demonstrate significant limitation of motion during range of motion testing at all VA examinations, he did have dorsiflexion decreased to 0 to 10 degrees in September 2015, and had extremely decreased range of motion in both flexion and dorsiflexion at the May 2017 VA examination.  Throughout the period on appeal, the Veteran has reported having very frequent, almost daily, flare ups which caused him to have to stop all activity and rest, and throughout the period on appeal he has been found to have swelling, crepitus, and deformity in the right ankle.  He walks with an altered gait and has credibly described how his extreme ankle pain has caused him great difficulty in performing all physical activities.  The Board therefore accepts that for the entire period on appeal, his ankle disability has been "marked," and a 20 percent rating can be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board does not find that a rating higher than 20 percent can be assigned.  While the Veteran has significant limitation of motion in his right ankle, as well as symptoms such as pain and weakness, 20 percent is the highest rating that can be assigned under Diagnostic Code 5271.  Id.  No higher rating can be assigned unless the Veteran's right ankle demonstrates ankylosis.

The preponderance of the evidence shows that he has not had, at any time during the period on appeal, ankylosis of the right ankle.  Generally, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  None of the VA examiners have ever found the Veteran to have ankylosis, and all of the remaining medical evidence indicates that while he now has severe limitation of motion in his right ankle, he nonetheless has always had at least some range of motion in his ankle.

The preponderance of the evidence shows he has marked limitation of motion, and in the absence of evidence of ankylosis, no higher rating can be assigned.  The Board has also considered 38 C.F.R. § 4.59 regarding the Veteran's painful motion.  Under 38 C.F.R. § 4.59, with any form of arthritis, actually painful joints are entitled to at least the minimum compensable rating.  In this case, however, the Veteran has been assigned the maximum rating for the right ankle based on limitation of motion, and pain alone does not allow for a higher rating.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has considered the Veteran's lay statements regarding the functional impact of his service-connected right ankle disability.  He is competent to report his own observations with regard to the severity of his disability, including reports of pain and decreased mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has stated that he has trouble walking, standing, using stairs, and performing any kind of physical activity such as exercise or sports because of pain in his ankle.  These statements are credible and consistent with the rating assigned.  The occurrence of pain and weakness while performing such activities is not an additional symptom, but rather the practical effect of the symptoms of pain and limited range of motion which have been clinically observed and measured in the Veteran's medical records.  To the extent that the Veteran argues his symptomatology is more severe than shown on evaluation, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

Additionally, although the Veteran has not requested service connection for his scars associated with his right ankle surgery, the Board has nonetheless also considered whether a separate compensable rating for his right ankle scars is warranted.  Although the Veteran has clearly been shown at both VA examinations to have scars from his prior surgery, it was noted that these scars constitute an area less than 39 square centimeters and are not painful or unstable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  There is no other medical or lay statement evidence indicating that these scars are unstable or painful.  The Board therefore finds that the criteria for a separate compensable rating for scars associated with the Veteran's right ankle degenerative arthritis have not been met, and a separate evaluation need not be considered at this time.  Id.

The Board therefore finds that a 20 percent initial rating, but no higher, can be assigned for the Veteran's right ankle degenerative arthritis.  In reaching this conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against assignment of a rating higher rating than 20 percent.  See 38 U.S.C. § 5107(b).

Lastly, the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494.


ORDER

Entitlement to an initial rating of 20 percent, but no higher, for right ankle degenerative arthritis from September 10, 2010 to May 10, 2012 and from July 1, 2012 to the present is granted, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


